THE COURT.
This is an action in which the plaintiff recovered judgment for personal injuries of the plaintiff which resulted from the negligence of the defendants in the operation of an automobile. Defendant Woodson appeals from the judgment. Respondent has presented this motion under Rule V, section 3, of the rules of this court, that the appeal be dismissed or the judgment affirmed upon the ground that the appeal was taken for delay only, and that the questions upon which the decision depends are so unsubstantial as not to need further argument.
[1] From an examination of the record, together with appellant's opening brief, we conclude that there are some questions presented which are so far substantial that the appeal should not be dismissed or its merits determined at this time.
[2] For the benefit of counsel in the further argument of the case by briefs or otherwise, we call attention to the fact that appellant in his opening brief has not satisfactorily complied with that part of Rule VIII, section 2, which states that a brief must present each point separately, under an appropriate heading. In that part of the brief which discusses "errors in the admission of evidence" there is no direct assignment of the errors supposed to be presented under that heading. Therefore the court of its own motion allows appellant to insert at page 85 of the brief, and serve upon respondent a statement specifying the claimed errors of the trial court in relation to the admission of evidence; provided that such amendment of the brief be made within fifteen days from entry of this order.
The motion to dismiss or affirm judgment is denied. *Page 499